Butleb, J.
It is an established rule in the administration of justice, that all controversies between parties, once litigated and fully and impartially determined, shall cease; and to that end, that no fact involved in such litigated controversy, shown by the record to have been material to its determination, and to have been put in issue and decided, whether the proceeding was at law or in equity, shall again be litigated between the same parties or their privies.
In this case the parties were at issue respecting the title to the land in question. The plaintiff claimed it by virtue of a deed from Cornelius Munson, and the defendants attacked that deed; and they also set up a title in themselves, by a *434mortgage deed from the same grantor and a foreclosure, and also by a levy of an execution upon the equity. To preclude the defendants from proving the facts'so set up in defense, the plaintiff offered the record of a judicial proceeding between the same parties in the superior court, in which the same facts were put in issue and decided against the defendants. The defendants did not deny the materiality or identity of the facts, or that they were put in issue in that case and decided against them ; and prima facie the record was admissible and conclusive. But they denied that the record was admissible or conclusive, on the ground that the court had not jurisdiction ; and their claims were overruled by the court.
It is a well settled rule of law that where there is no jurisdiction, there is, in contemplation of law, no court and no judge, and can be no decision of law or fact which can be regarded for any purpose. Allen v. Gray, 11 Conn., 96. But no such defect of jurisdiction appears in that record.
The case was a bill in equity “ quia timet,” alleging a title to the same land by deed from Cornelius Munson, an excusable withholding of the deed from record, a combination and conspiracy by the defendants to obtain from said Cornelius an apparent title which should be a cloud upon that of the plaintiff, and the obtaining of a pretended title by a mortgage recorded prior to the plaintiff’s deed, and a subsequent foreclosure, and also a judgment and levy of execution, all which were fraudulent and void but a cloud on his title. A bill for such a purpose is within one of the preventive branches of equity jurisdiction,' and is often entertained, and relief granted, where the facts alleged and proved are sufficient. The defendants appeared, and made no objection to the jurisdiction by plea or demurrer, but put in a special answer, denying the allegations of the bill, attacking the deed of the plaintiff, and alleging the validity of their own deed and levy, and went to trial on the merits.
The court, upon the facts found, held that the plaintiff had adequate remedy at law, and decreed that the bill should be dismissed and the defendants recover their costs.
The statute (Rev. Stat., tit. 5, § 20,) gives to the superior *435courts “ jurisdiction of all suits for relief ” in equity, and provides that “ they may inquire into the facts themselves, or by committee, and proceed therein to final sentence and decree, and enforce the same according to the rules of equity.” This is a broad grant of general equity jurisdiction. Another statute “ for the regulation of proceedings in equity,” (Rev. Stat., tit. 12, § 1,) enacts that “ the several courts having jurisdiction of suits brought for relief in equity, shall have power to proceed according to the rules, usage and practice in courts of equity, and shall take cognizance only of matters in which adequate relief can not be had in the ordinary course of law.”
These statutes are in pari materia, and the sensible construction of them is, that courts of equity may receive and hear applications for relief in any branch of equity jurisprudence, and proceed in" them according to the usage and practice in courts of equity ; but they shall grant no relief, when adequate relief can be had at law. The latter provision is simply an affirmance of a well settled rule in equity. 1 Story Eq. Jur., §§ 72, 684. Norwich & Worcester R. R. Co. v. Storey, 17 Conn., 364.
And such has been the practical construction of these statutes by this court. Where it has appeared on the face of the bill that full and complete relief could be had at law, the court on demurrer have dismissed the bill. Stannard v. Whittlesey, 9 Conn., 556. Norwich & Worcester R. R. Co. v. Storey, supra. Salem & Hamburgh Turnpike Co. v. Lyme, 18 Conn., 451.
Where the objection has been taken later, on the hearing, or after the coming in of a report of the facts, the court have treated the objection as coming too late, and the jurisdiction as admitted, and have proceeded to grant relief or refuse it according to the circumstances and equities of the particular case. Chipman v. City of Hartford, 21 Conn., 488. Niles v. Williams, 24 id., 279.
And where, upon the facts found, the court below have erroneously granted relief when there was adequate remedy a law, this court on error have reversed the decrees, not as *436nullities, but as erroneous. Willet v. Overton, 2 Root, 338. Coe v. Turner, 5 Conn., 86. Barkhamsted v. Case, id., 528. Gager v. Watson, 11 id., 168.
And in many of those cases, as in the one in question, the court decreed cost.
In the case tried in Litchfield county the court had jurisdiction to relieve against a cloud on the plaintiff’s title, obtained by fraud, or otherwise wrongfully, and could receive and hear the plaintiff’s case and claim, unless the respondents demurred to the bill or otherwise objected to the jurisdiction. Instead of doing that they put the facts alleged by the plaintiff in issue, and set up other facts, and took their chance of a trial, and a decision of the facts and a decree for costs in their favor. It does not now lie in their mouths to deny the jurisdiction of the court. For all the purposes of that case the jurisdiction was admitted and must be sustained. '
2. We discover no error in the second point. The contest was not with reference to boundaries but to title, and a general description was sufficient. Whether the land described in the declaration was so described that it could be identified by the application of the evidence to the description, was a question of fact, and properly left to the jury.
8. The instructions given to the jury relative to the Partree deed were correct. The deed ‘did not purport to convey any certain proportionate interest, and provided no agreed mode by which such interest should be ascertained. It was not an executed agreement, and nothing passed by it. As an executory agreement even, it was too uncertain to be enforced in chancery. Meeker v. Meeker, 16 Conn., 403.
4. The question whether Noble W. Munson was or not a party to the ouster charged, was a question of fact, and properly left to the jury. “ Qui facit per alium facit per se,” is as applicable to an ouster as to a trespass or any matter which may be effected by the agency of others, and if the jury found, under the charge, the combination claimed, the acts of either were the acts of all; and we discover nothing in the finding in chancery which negatives that combination.
5. The bond given by the plaintiff was conditioned to be *437void if the obligee was supported during his life; and the mortgage given to secure the performance of the condition of the bond was also to be void, by the terms of it, if the conditions of the bond were kept. If therefore the conditions of the bond, which were personal to the obligee, were performed, he had no attachable or transferable interest during his life, and the' deed became void, and all interest under it revested in the mortgagor, at the death of the mortgagee.
A mortgage deed is a legal instrument, and is adapted to convey a legal title, but it is also a conditional security, restrained in its operation at law by the condition, and in equity by the purpose intended. It is to be void if the condition is performed by the payment of the money or the performance of the duty secured in the manner and at the time specified, and upon such payment or performance it does become inoperative and void, and the title revests in the mortgagor, for it has never been fully operative to transfer the title. But it is to be of full force and virtue in the law if the money is not paid or the duty performed in the manner and at the time specified; and on such breach of the condition it does become of full force and virtue in the law as an instrument transferring a legal title, though still for the purpose of security, and defeasible in equity. And if by reason of the fact that it is a security, and of a subsequent fulfillment of the condition, the mortgagor becomes equitably entitled to have the legal title again, a reconveyance is necessary, for by the terms of the condition and its broach the legal title has vested at law with full force in the mortgagee.
Thus in Phelps v. Sage, (2 Day, 151,) to which we are referred, it was holden that after the condition of the mortgage was broken the title would not revest in the mortgagor on payment of the money; and that doctrine was affirmed in Smith v. Vincent, (15 Conn., 1.) But in the latter case it was also holden, that if the mortgage was satisfied at the day, and the condition was performed, the title would revest in the mortgagor ; and the court, presuming that the mortgage was so satisfied, refused to grant a new trial in that case.
*438This point was also properly put to the jury, and a new trial should be denied.
In this opinion the other judges concurred.